 1   PHILLIP A. TALBERT
     Acting United States Attorney
 2   ALYSON A. BERG
     Assistant U.S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   (559) 497-4093
 5

 6

 7                                  IN THE UNITED STATES DISTRICT COURT

 8                               FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10
     UNITED STATES OF AMERICA,                           )       2:18-CR-00061-JAM
11                                                       )
                  Plaintiff,                             )
12                                                       )       STIPULATION AND ORDER FOR
        v.                                               )       DISCOVERY IN THE ANCILLARY
13                                                       )       PROCEEDING
     ROLAND ADRIAN JUFIAR, et al,                        )
14                                                       )
                                                         )
15                Defendants.                            )
                                                         )
16
             The United States of America and Petitioner Roland Joseph Jufiar, appearing in propria
17
     persona, hereby jointly move for an order, pursuant to Fed. R. Crim. P. 32.2(c)(1)(B), to allow the
18
     parties to conduct discovery in the ancillary proceeding.
19
                                              I. PRIOR PROCEEDINGS.
20
             1.         On March 29, 2018, defendant Roland Adrian Jufiar (“Jufiar”) was indicted in the
21
     Eastern District of California on multiple counts of drug trafficking. (ECF No. 16).
22
             2.         On or about August 2, 2019, Jufiar pled guilty to one count of conspiracy to distribute at
23
     least 5 grams of methamphetamine in violation of 21 U.S.C. §§ 846 and 841(a)(1). (ECF No. 43).
24
             3.         As part of his plea agreement, Jufiar agreed to forfeit the following assets as proceeds
25
     traceable to his drug crimes:
26
                        a.      2012 GMC Yukon XL, VIN: 1GKS2MEF0CR228690, California License
27                              Number: C590S0; and
28
                                                             1                           Stipulation for Discovery
                                                                                       in the Ancillary Proceeding
                    b.      Men’s Gold Rolex Watch, Serial Number 8574228.
 1
            4.      Following the Court’s entry of a preliminary order of forfeiture on August 23, 2019
 2
     (ECF No. 55), the United States provided notice to potential claimants pursuant to 21 U.S.C. § 853(n),
 3
     18 U.S.C. § 1963(1) and Local Rule 171. The deadline to file a petition was October 23, 2019 for
 4
     those that received notice by publication. Roland Joseph Jufiar also filed a claim in the administrative
 5
     matter noticed by the Drug Enforcement Administration claiming an interest in the 2012 GMC Yukon
 6
     XL.
 7
            5.      On October 24, 2019, petitioner Roland Joseph Jufiar filed an ancillary petition
 8
     contesting forfeiture of the 2012 GMC Yukon XL. (ECF No. 65). Petitioner Roland Joseph Jufiar
 9
     claims the vehicle was purchased by him with legitimate funds from his Mexican restaurant business.
10
     (Id.). The 2012 GMC Yukon XL was used by defendant Roland Adrian Jufiar as a vehicle that
11
     facilitated his drug conspiracy.
12
            6.      Criminal defendant Roland Adrian Jufiar pled guilty to conspiracy to distribute at least 5
13
     grams of methamphetamine (actual) on or about November 19, 2019, at which time the preliminary
14
     order of forfeiture was final as to the defendant.
15
                                         II. FUTURE PROCEEDINGS.
16
            7.      The United States and Petitioner Roland Joseph Jufiar seek to conduct discovery
17
     pursuant to Rule 32.2(c)(1)(B).
18
            8.      Rule 32.2(c)(1)(B) of the Federal Rules of Criminal Procedure provides that the Court
19
     may, before conducting a hearing on the petition, “permit the parties to conduct discovery in
20
     accordance with the Federal Rules of Civil Procedure if the court determines that discovery is necessary
21
     or desirable to resolve factual issues.” In the instant case, such discovery is both necessary and
22
     desirable so that petitioner Roland Joseph Jufiar’s factual claims of his interest in the 2012 GMC
23
     Yukon XL can be resolved. Specifically, the United States anticipates serving written discovery,
24
     issuing subpoenas and thereafter Roland Joseph Jufiar will need to be deposed to ascertain his
25
     knowledge regarding the facilitation of the vehicle for defendant Jufiar’s conspiracy to distribute
26
     methamphetamine
27
            9.      To obtain the above information, the parties seek discovery in the manner authorized by
28
                                                          2                          Stipulation for Discovery
                                                                                   in the Ancillary Proceeding
 1   the Federal Rules of Civil Procedure, including, but not limited to, depositions, subpoenas,

 2   interrogatories and document demands. With the Court’s approval, the United States proposes the

 3   following discovery, motion and hearing schedule:

 4

 5                                   Event                                    Timing

 6                              Discovery Cutoff                          August 27, 2021

 7                    Last Day to File Dispositive Motions               October 15, 2021

 8                             Ancillary Hearing                  Third Week of November 2021

 9

10            10.      For the foregoing reasons, the court should: (1) enter an order authorizing the parties to

11   conduct discovery pursuant to Fed. R. Crim. P. 32.2(c)(1)(B); and (2) adopt the above litigation

12   schedule or set a discovery schedule that the Court deems appropriate.

13   Dated:     5/11/2021                                     PHILLIP A. TALBERT
                                                              Acting United States Attorney
14

15                                                       By: /s/ Alyson A. Berg
                                                            ALYSON A. BERG
16                                                          Assistant U.S. Attorney
17

18   Dated:        5-8-2021                                    /s/ Roland Joseph Jufiar
                                                              ROLAND JOSEPH JUFIAR
19                                                            Appearing in Propria Persona
                                                              (Original signature retained by attorney)
20

21            IT IS HEREBY ORDERED:

22            1.       Discovery cutoff is set for August 27, 2021;

23            2.       Last day to file dispositive motions set for October 15, 2021; and

24            3.       The Ancillary Hearing is set for November 16, 2021, at 9:30 a.m., in Courtroom 6,

25   before District Judge John A. Mendez.

26    Dated: May 11, 2021                              /s/ John A. Mendez
27                                                     THE HONORABLE JOHN A. MENDEZ
                                                       UNITED STATES DISTRICT COURT JUDGE
28
                                                          3                              Stipulation for Discovery
                                                                                       in the Ancillary Proceeding
